                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

UNITED STATES OF AMERICA,                         )
                                                  )
                                                  )
v.                                                )           1:13-cr-73-TRM-SKL-01
                                                  )
                                                  )
DENARIO J. SMALL                                  )

                                MEMORANDUM AND ORDER

       DENARIO J. SMALL, (“Defendant”) appeared for a hearing on March 18, 2019, in
accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the Petition for a Warrant
or Summons for an Offender Under Supervision (“Petition”).

       Defendant was placed under oath and informed of his constitutional rights. It was
determined that Defendant wished to be represented by an attorney and he qualified for appointed
counsel. Attorney Tim Mickel was appointed to represent Defendant. It was also determined that
Defendant had been provided with and reviewed with counsel a copy of the Petition.

       The Government moved that Defendant be detained without bail pending his revocation
hearing before U.S. District Judge McDonough. The Government moved that Defendant be
detained without bail pending his revocation hearing. Defendant waived his right to a preliminary
hearing but requested a detention hearing, which was held.

        U.S. Probation Officer John A. Eppenger testified regarding the factual allegations set forth
in the Petition and related matters. Both parties presented their respective evidence, proffers, and
arguments, which were fully considered by the Court.

        Based upon the Petition and Defendant’s waiver of preliminary hearing, the Court finds
there is probable cause to believe Defendant has committed violations of conditions of his
supervised release.

       For the reasons addressed more fully during the extensive hearing, I find that Defendant
has carried his burden under Fed. R. Crim. P. 32.1(a)(6) for release because there are conditions
which will reasonably assure the appearance of the Defendant and the safety of the community in
accordance with 18 U.S.C. §§ 3142-43.

       Accordingly, it is ORDERED that:

       (1) The Government’s motion that the Defendant be DETAINED WITHOUT BAIL
       pending appropriate disposition of the Petition for Warrant for Offender Under Supervision
       Petition is DENIED. Defendant is released on existing conditions of supervised release
       along with conditions as set out in the Order Setting Conditions of Release [Doc. 43].
(2) Counsel for Defendant and the Government shall confer and make best efforts to submit
to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
disposition of the Petition for Warrant for Offender Under Supervision as soon as possible.

(3) In the event counsel are unable to reach agreement with respect to an appropriate
disposition of the Petition for Warrant for Offender Under Supervision, they shall request
a hearing before U.S. District Judge McDonough.

SO ORDERED.

ENTER.
                                     s/fâátÇ ^A _xx
                                     SUSAN K. LEE
                                     UNITED STATES MAGISTRATE JUDGE




                                         2
